Appeal by the People from an order of the Supreme Court, Kings County, dated January 25, 1977, which, after a hearing, granted the defendant’s motion to suppress certain physical evidence, on the ground that a prior order of suppression of the Criminal Court of the City of New York, Kings County, made in a separate prosecution of the defendant arising out of the same arrest, collaterally estopped the People from relitigating the issue of the validity of the arrest. Order reversed, on the law, and action remanded to the Criminal Term for a de novo hearing and determination of the motion to suppress evidence. The doctrine of collateral estoppel is inapplicable since the underlying order of suppression of the Criminal Court has been reversed. Hopkins, J. P., Latham, Margett and Rabin, JJ., concur.